Name: Council Regulation (EEC) No 3645/83 of 28 November 1983 amending Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: international trade;  international affairs;  natural environment
 Date Published: nan

 No L 367/ 128 . 12 . 83 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3645/83 of 28 November 1983 amending Regulation (EEC) No 3626/82 on implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion f 1 ), Having regard to the opinion of the European Parliament (2), Article 1 Article 4 of Regulation (EEC) No 3626/82 is hereby replaced by the following : 'Article 4 Amendments to Annexes A, B and C to this Regulation which are required as a con ­ sequence of amendments which have been decided on by the parties to the Convention and agreed to by the Community, as well as any additions to Annex B, shall be made in accordance with the procedure prescribed in Article 21 (2) and (3).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1984. Whereas it is necessary to amend Article 4 of Regulation (EEC) No 3626/82 (3) to allow amend ­ ments which have been decided on by the parties to the Convention on international trade in en ­ dangered species of wild fauna and flora and agreed to by the Community to be made in accor ­ dance with the procedure laid down in Article 21 (2) and (3) of that Regulation, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1983 . For the Council The President A. TRITSIS ( ¢) OJ No C 272, 11 . 10 . 1983 , p. 7 . (2) OJ No C 332, 28 . 1 1 . 1983 , p. 279 . (3) OJ No L 384, 31 . 12 . 1982, p. 1 .